Title: Abigail Adams to Cotton Tufts, 6 February 179[1]
From: Adams, Abigail
To: Tufts, Cotton


my dear sir
Philadelphia Febry 6 1790 [1791]
I received your kind Letter of Janry 7th by my son. in replie to the Buisness part, I think upon reflection and to save trouble, I would wish you to Loan my Notes as Trustee to me. I as well as many other should have liked the system of Finnance much better if the Faith pledged had been literally fullfilld; by the payment of Six pr ct interest, then let the new Loan have been fill’d at 4 or 3. the National Honour would have stood much fairer with all honest Men, and tho some individuals might have accumulated great fortunes by it, I think it would have circulated & spread abroad with more satisfaction than it will Curtaild, and part deffered as it now stands, but having been accepted & agreed to by the Government it is best to abide by it.
you will Learn by the publick papers that mr Madison is come forward with all his powers, in opposition to the Bank it is difficult for the world in general to discover why a wise Man or rather so Learned a Man can take up such opinions as he has, and defend them so earnestly, but there are some who can see further through’ a mill stone than others to whom mr Madisons designs are not so impenetrable, but there remains not a doubt but that the Bill will pass the House by a considerable majority. Congress will rise in march, and have I hope a long recess. we propose visiting Braintree as soon as the Roads will permit and if you have not shipd the Beaf and Tongues I would have them reserved for my use there, but then I shall want only one Barrell. pork I suppose I can buy. Hams I would be glad to employ mr Foster to get for me, say one dozen I never eat finer than those which he procured for me last year
upon the subject of visits which you mention, for a publick Character like the Presidents & his Ladies I do not know how they could be visited in any other way than they are, consistant with the Rank they hold. on twesday from 3 to four the President has a Levee, when strangers are introduced Members of the House of commons & the other House visit him Such of the inhabitants as chuse attend. this is no more than going an hour upon the exchange an hour in Boston or Else where on thursdays he usually gives a dinner and a very handsome one too, to such company as he invites previously, and they are always properly chosen; on fryday Evenings mrs washington has a drawing Room which is usually very full of the well Born and well Bred. Some times it is as full as her Britanick majesties Room, & with quite as Handsome Ladies, and as polite courtiers. here the company are entertaind with Coffe Tea cake Ice creams Lemonade &c they chat with each other walk about, fine Ladies shew themselves, and as candle Light is a great improver of Beauty, they appear to great advantage; this shew lasts from seven, till Nine oclock comeing & going during those hours, as it is not Etiquette for any person to stay Long. on other days any Lady who is in habits of intimacy may visit mrs washington with the same freedom & take Tea with her as unceremoniously as my good Aunt, your Lady will with me, when I return to Braintree, as I hope. with regard to my Ladyship, your Honours Neice it is most certainly true, that she would be very happy to See an entertain ten persons where She now does one, if her good Friends would have enabled her so to do, but as they have not she gives of such as she has with a hearty good will and be sure in as smart a manner as she can afford it is not very often that she has the pleasure. as to visits many must be of the ceremonious kind, but then there is this satisfaction that one can make 20 in a forenoon— I accept no invitation nor my Family for saturday Evening & make no sunday visits. Sometimes a Friend or intimate acquaintance will dine on sundays with us, but no invitations for that day— my dear sir I Look forward to the Spring with much pleasure as I have the prospect of seeing you then and the rest of my Friends. at present my Family are all well my three sons with me, and the Chief Justice of the united states makes this House his home during the sitting of the Court.
Remember me kindly to all my connections and be assured my dear sir that I am with / Sentiments of esteem and affection / Yours
A Adams
